Citation Nr: 1014313	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-03 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for Sjögren's syndrome.

2.  Entitlement to service connection for sleep apnea, 
including as due to service-connected Sjögren's syndrome.

3.  Entitlement to service connection for hypertension, 
including as due to service-connected Sjögren's syndrome.

4.  Entitlement to service connection for diabetes mellitus, 
to include as due to service-connected Sjögren's syndrome.

5.  Entitlement to service connection for migraine headaches, 
to include as due to service-connected Sjögren's syndrome.

6.  Entitlement to service connection for dental caries, to 
include as due to service-connected Sjögren's syndrome.

 7.  Whether clear and unmistakable error (CUE) exists in an 
April 8, 2002, rating decision denying entitlement to a 
rating in excess of 30 percent for Sjögren's syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1982 to 
August 1992. 

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which decreased the disability 
evaluation for Sjögren's syndrome from 30 percent to 10 
percent after awarding a separate, 40 percent evaluation for 
gastrointestinal and hepatic disorders which had previously 
been considered manifestations of Sjögren's syndrome.  Since 
this did not result in a reduction in compensation being 
awarded, it is not subject to the reduction in evaluation 
provisions of the rating schedule.  See 38 C.F.R. § 3.105(e).  

The March 2006 decision also denied entitlement to service 
connection for sleep apnea, hypertension, diabetes mellitus, 
migraine headaches, and dental caries, including as due to 
service-connected Sjögren's syndrome, and found that CUE was 
not shown in the April 8, 2002 rating decision denying 
entitlement to an increased rating for Sjögren's syndrome.  
Timely appeals were noted from that decision.

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on September 10, 2008.  
A copy of the hearing transcript has been associated with the 
file.

The issues of entitlement to an increased rating for 
Sjögren's syndrome and entitlement to service connection for 
sleep apnea, hypertension, diabetes mellitus, migraine 
headaches and dental caries, including as due to service-
connected Sjögren's syndrome, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

 1.  An April 8, 2002 rating decision denied entitlement to a 
rating in excess of 30 percent for Sjögren's syndrome; the 
Veteran did not perfect a timely appeal following appropriate 
notice, and the decision became final.

2.  The April 8, 2002 rating decision was based on the record 
and the law which existed at the time and did not involve 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision. 


CONCLUSIONS OF LAW

1.  The April 8, 2002 rating decision denying entitlement to 
a rating in excess of 30 percent for Sjögren's syndrome is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001).

2.  The denial of entitlement to a disability evaluation in 
excess of 30 percent for Sjögren's syndrome was not clearly 
and unmistakably erroneous.   38 U.S.C.A.        § 5109A (a) 
(West 2002); 38 C.F.R. § 3.105 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has alleged CUE in an April 8, 2002 rating 
decision which denied a claim of entitlement to a disability 
evaluation in excess of 30 percent for Sjögren's syndrome.  
The Veteran did not appeal that decision after being 
appropriately notified of his appellate rights, and it became 
final.   38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001).

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R.    § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations," 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be  
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

An alleged failure in the duty to assist by the RO may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).   

The Veteran filed a claim for an increased rating for 
Sjögren's syndrome in September 2001.  On March 1, 2001, the 
Veteran was properly notified of the evidence needed to 
support a claim for an increased rating and advised that he 
had 30 days from the date of that notice to provide any 
additional evidence.  A VA examination was scheduled, but the 
Veteran advised the RO that he was unable to attend.  On 
April 8, 2002, the RO denied the claim for an increased 
rating citing to a lack of sufficient evidence to establish 
an increased rating.  The Veteran was notified of the rating 
action and of his right to appeal.  It was noted in the 
rating action that the Veteran may be available in May 2002 
for a VA examination and he was instructed to inform VA in 
writing if he wished to be re-scheduled.  There is no record 
of such a request from the Veteran, he did not appeal the 
decision, and it is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

The Veteran has advanced three arguments in support of his 
claim that CUE exists in the April 2002 decision.  First, he 
argues that the duty to assist was violated when the RO 
failed to reschedule his medical examination despite being 
notified of his inability to attend.  Second, he contends 
that he was inappropriately notified of the proper period of 
time in which to submit additional evidence, and that the 
rating decision was issued before that period had expired.  
Finally, he asserts that the evidence of record at the time 
of the decision clearly supports a disability evaluation in 
excess of 30 percent for Sjögren's syndrome.

The Veteran's first two arguments relate to whether VA 
fulfilled its duty to assist; however, it has been repeatedly 
held that a breach of the duty to assist cannot form the 
basis for a CUE claim.  See Caffrey, supra; Dixon v. Gober, 
14 Vet. App. 168, 172 (2000); Cook v. Principi, 318 F.3d 
1334, 1346 (Fed. Cir. 2002) (en banc).  A CUE claim can only 
be based on the record that existed at the time of the 
original decision.  A breach of the duty to assist in 
obtaining additional that was not before the factfinder at 
that time of the prior decision can not be a basis for CUE.  
Id.  Thus, the Board finds that the arguments concerning an 
alleged failure of the duty to assist do not establish CUE in 
the April 8, 2002 rating decision.

The Veteran has also argued that the evidence of record at 
the time of the April 8, 2002 rating decision clearly shows 
entitlement to a disability evaluation in excess of 30 
percent for service-connected Sjögren's syndrome, which is 
rated as analogous to systemic lupus erythematosus under 
Diagnostic Code (DC) 6350.  Since August 30, 1996, the rating 
criteria for Diagnostic Code 6350 for systemic lupus 
erythematosus have assigned a rating of 10 percent for 
exacerbations once or twice per year, or symptomatic during 
the past two years. A rating of 60 percent is assignable for 
exacerbations lasting a week or more, two or three times per 
year.  A rating of 100 percent is assignable for acute 
symptoms with frequent exacerbations, producing severe 
impairment of health.

The Veteran filed a claim for an increased rating in 
September 2001, many years after the revision of DC 6350.  
Although he has intermittently pointed to the former criteria 
in advancing his claim, old and revised criteria can only be 
considered when the ratings are revised during the course of 
the claim.  See VAOPGCPREC 3-2000 (2000).  Thus, the former 
DC 6350 was not applicable at the time of the April 2002 
claim.  

The evidence submitted by the Veteran in support of the 
September 2001 claim included a copy of the Federal Register 
notice of the revision of the DC 6350 criteria; a definition 
of Sjögren's syndrome taken from a dictionary; lay statements 
alleging entitlement to a 60 percent disability evaluation on 
the basis of deteriorating health due to "physical capacity, 
cholesterolemia and other issues"; and a letter from Dr. 
J.M.R., the Veteran's private physician, dated January 1997.  
The letter states that Dr. R. had treated the Veteran since 
1992 for Sjögren's syndrome, immune mediated hepatitis 
secondary to Sjögren's vs. fatty liver, ongoing 
gastritis/esophagitis, obesity, fatigue and intermittent 
dyspnea on exertion, and hypercholesterolemia.  Laboratory 
findings have "shown normal blood counts" with "frequent 
but intermittently positive autoantibodies."  There was some 
reduction in respiratory ability on pulmonary function 
testing but "no evidence of ischemic changes."  The 
physician found that the Veteran's health should be rated 
"at a level of moderately severe impairment."  There was no 
mention of the frequency or severity of any exacerbations.  
It was not clear from this record what symptoms were due to 
service-connected disability, though it was suggested the 
mildly elevated liver enzymes may be.  The assessment of the 
moderately severe impairment of health likewise did not 
specify whether it was due to the service-connected 
disability alone or a combination of service-connected and 
nonservice-connected factors.  An April 8, 2002 decision 
declined the Veteran's claim for an increased rating.  The 
Veteran did not appeal the decision, and it is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001).

The Veteran argues that the RO did not appropriately consider 
the evidence of his worsening health in making its April 2002 
determination.  Specifically, the Veteran has pointed to his 
increased gastrointestinal symptoms and liver disorder as 
evidence of the progressive nature of his disease, and which 
have now been service-connected with a disability evaluation 
of 40 percent.  He has also pointed to Dr. R.'s January 1997 
letter detailing the Veteran's course of treatment from 1992 
to 1997 and the "moderately severe impairment" of the 
Veteran's health.  The Veteran has also noted near-constant 
complaints of fatigue and chronic pain due to arthralgia and 
myalgia.  

In essence, the Veteran is disagreeing with how the RO 
weighed the evidence available in April 2002.  As previously 
indicated, disagreement as to how facts were weighed and 
evaluated does not provide a basis upon which to find that 
the RO committed error.  See Luallen v. Brown, 8 Vet. App. 92 
(1995).  There is no evidence of record to support a finding 
that the RO failed to clearly consider the then available 
medical records before determining the severity of the 
Veteran's disability.  There is not clear evidence that the 
Veteran's disability, when considered as a whole, clearly and 
unmistakably supported a finding that Veteran's Sjögren's 
syndrome resulted in exacerbations lasting a week or more, 
two or three times per year.  There is no evidence of such 
exacerbations in the medical record.  The RO's determination 
that available evidence was insufficient to establish an 
increased rating is reasonable since it was not clear what 
symptoms were attributed to Sjögren's syndrome.  Although 
there was evidence of constant fatigue and pain, the severity 
of which tended to ebb and flow, there were no lay statements 
indicative of acute exacerbations of the frequency and 
severity contemplated by DC 6350.  Consequently, the evidence 
is not clear that he was entitled to a rating in excess of 30 
percent under Diagnostic Code 6350 in April 2002.

In view of the foregoing, the Board finds that the Veteran 
has failed to establish that the RO committed CUE in the 
April 2002 decision.  There is simply no indication that the 
RO did not properly consider all evidence before it in April 
2002 or that it failed to correctly apply the appropriate 
laws and regulations to the Veteran's claim.   Importantly, 
no error of fact or law was shown that compels the 
undebatable conclusion, to which reasonable minds could not 
differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo, at 
43.  Therefore, the Veteran has not demonstrated clear and 
unmistakable error, and his claim of CUE in the April 2002 
decision that denied entitlement to a rating in excess of 30 
percent for Sjögren's syndrome must be denied.  

Finally, the Board finds that notwithstanding the amendments 
to the law enacted by the Veterans Claims Assistance Act of 
2000 and the new duty to assist regulations, no undue 
prejudice to the appellant is evident by a disposition by the 
Board herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that VCAA is not applicable in cases such as 
this.  In concluding that the VCAA is not applicable to the 
appellant's allegations of CUE, the Court states that even 
though the VCAA is a reason to remand "many, many claims, ... 
it is not an excuse to remand all claims."  While the VCAA 
is potentially applicable to all pending claims, as held in 
Holliday v. Principi, 14 Vet.App. 280 (2001), and where 
applicable prudence dictates that VA and not the Court decide 
in the first instance what impact the VCAA has upon a claim, 
where the VCAA can have no application as a matter of law the 
Court not only may, but must so hold.  Livesay v. Principi, 
15 Vet. App. 165 (2001).  


ORDER

There was no CUE in an April 8, 2002 rating decision which 
denied entitlement to a rating in excess of 30 percent for 
Sjögren's syndrome.


REMAND

In June 2009, the Veteran provided written authorization to 
obtain the records of several private treatment providers who 
have treated him for Sjögren's syndrome and other claimed 
disorders; however, there is no indication that the RO 
attempted to contact these providers and obtain the 
identified records.  Because VA is on notice that there are 
additional records that may be applicable to the Veteran's 
claim and because these records may be of use in deciding the 
claim, these records are relevant and should be obtained.  38 
C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 
(1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the five private treatment 
providers identified by the Veteran in 
June 2009 and request that they provide 
all records of the Veteran's treatment for 
Sjögren's syndrome or related disorders.  
If such records are unavailable, a 
negative response must be obtained.

2.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


